too

o SF NN DB A

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26

 

 

JOHN P. NOLLETTE
Attorney at Law

1408 W. BROADWAY AVE.
SPOKANE, WA 99201

Ph: (509) 701-0566

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, _ )
) No. 2:96-00259-WFN-1
Plaintiff, )
) ROBERT BERRY’S
) OBJECTIONS TO THE
) PRESENTENCE
Vv. ) INVESTIGATION REPORT
)
ROBERT S. BERRY, )
)
Defendant. )

The Defendant, Robert Berry, through counsel, respectfully submits the
following objections to the Presentence Investigation Report (PSIR).

Defendant objects, generally, to the entirety of the PSIR as counsel has not
been able to directly contact Mr. Berry to review the document with him.

As stated in defendant’s motion to continue sentencing, Mr. Berry is still in
transit from a federal facility and has not arrived in Spokane.

When Mr. Berry arrives in Spokane and counsel has had an opportunity to

DEFENDANT ROBERT BERRY’S OBJECTIONS JOHN P. NOLLETTE

TO THE PRESENTENCE INVESTIGATION Attorney at Law
1408 W. Broadway Ave.

REPORT- 1 Spokane, WA 99201

Ph: (509) 701-0566

 
a

oOo *& N DWN AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

review the case, the PSIR and all other documents associated with the re-sentencing,

Mr. Berry will file a more detailed objection to the PSIR.

Dated this 29" day of February, 2020.
Respectfully submitted,

/s/John P. Nollette
John P. Nollette
Attorney for Robert Berry

CERTIFICATION
I hereby certify that on the 29" day of February, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF System which will send
notification of such filing to the following.

Joseph Harrington

Assistant U.S. Attorney

920 W. Riverside, Room 300
Spokane, WA 99201

/s/Jobn P. Nollette
Attorney for Robert Berry

DEFENDANT ROBERT BERRY’S OBJECTIONS JOHN P. NOLLETTE

TO THE PRESENTENCE INVESTIGATION Attorney at Law
1408 W. Broadway Ave.

REPORT- 2 Spokane, WA 99201

Ph: (509) 701-0566

 
